Citation Nr: 1537962	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO. 13-06 717A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a July 1994 rating decision that did not address the issue of entitlement to special monthly compensation for aid and attendance. 

2. Entitlement to an initial rating in excess of 30 percent for coronary artery disease.



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1968 to April 1970.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from July 2011 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

Effective January 2003, the Veteran is in receipt of a 100 percent schedular evaluation for posttraumatic stress disorder (PTSD).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The issue of entitlement to an initial rating in excess of 30 percent for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has failed to show that the applicable statutory and regulatory provisions existing at the time of the July 1994 rating decision were incorrectly applied, such that they involved undebatable error, which had it not been made, would compel the conclusion, to which reasonable minds could not differ, that the decision would have been manifestly different but for the error.


CONCLUSION OF LAW

The July 1994 rating decision does not contain CUE. 38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104, 3.105(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Regarding the application for revision under CUE, the VCAA does not apply, as a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision. See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) (holding that the VCAA does not apply to motions to revise or reverse a decision based on CUE).

CUE

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes CUE, the prior decision will be reversed or amended. See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a) (2015). "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). To establish a valid CUE revision, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992). 

CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

It is well-settled law that CUE may only be present in a prior determination when: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated. Eddy v. Brown, 9 Vet. App. 52 (1996). A simple disagreement with how the RO evaluated the facts is not sufficient to show CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision. Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000). 

It is important to note the doctrine of resolving reasonable doubt in favor of the Veteran is not for application. Yates v. West, 213 F.3d 1372 (2000). Further, it is the Veteran's burden of showing that CUE is present. King v. Shinseki, 26 Vet. App. 433, 439 (2014).

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if as the result of service-connected disability, the veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350(b). Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person: 

(1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

The Veteran's CUE allegation is that when the RO adjudicated his claim for a 100 percent disability rating in July 1994, it should have construed an informal claim to include special monthly compensation based on aid and attendance. The Veteran is seeking an effective date of May 23, 1994, the date of his VA medical examination, for special monthly compensation for aid and attendance. See Undated Veteran Statement (VA receipt date September 4, 2012). Alternatively, the Veteran contends that VA should have assisted the Veteran in obtaining special monthly compensation for aid and attendance based upon his 100 percent PTSD rating and/or that his claim for special monthly compensation for aid and attendance was an inferred claim that was never adjudicated by the RO and the July 1994 rating decision never became final. See Undated Veteran Statement (VA receipt date March 25, 2013). 

There is no allegation that the Veteran specifically then claimed special monthly compensation. The Veteran's May 1994 VA medical examination report shows that the Veteran complained of crying spells every couple of weeks, depression, hopelessness, hypervigilance, isolation, loneliness, nervousness, and poor socialization. The Veteran reported improved sleeping with medication. The record at that time, including the May 1994 VA medical examination, did not show that the Veteran alleged that he was unable to dress or undress himself, was unable to keep himself ordinarily clean and presentable, that the Veteran had any type of special prosthetic or orthopedic appliance which needed frequent adjustment, that the Veteran was unable to feed himself, that he was unable to attend to the wants of nature, or had such physical or mental incapacity which required care or assistance on a regular basis to protect the Veteran. 

There is no information contained in the May 1994 report that would constitute an informal claim under the law such that he expressed a desire for aid and attendance benefits.

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). Once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim. 38 C.F.R. § 3.155(c). Generally, the informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a). A treatment note may constitute an informal claim for increase. 38 C.F.R. § 3.157. As to the Veteran's contention that his claim for aid and attendance should be inferred from his May 1994 VA medical examination, there is no evidence in the May 1994 VA medical examination report to use as the support for an inferred claim for aid and attendance. Even if this claim was inferred, there was no evidence of record to support an award of aid and attendance at that time. Therefore, there can be no CUE in not inferring a claim from a VA medical examination report that contains no evidence to support such a claim.

With regard to any argument from the Veteran that VA failed to assist him further in 1994, the Court has held that the failure to fulfill the duty to assist does not constitute CUE. See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The RO applied the correct statutory and regulatory provisions in effect in 1994. There was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time the decisions were made.


ORDER

Entitlement to an effective date earlier than November 12, 2008, for the award of special monthly compensation based on the need for aid and attendance is denied.


REMAND

The Veteran asserts that his METs were not properly estimated during his April 2011 VA medical examination, which was provided to assess his coronary artery disease. In the April 2011 VA medical examination report, the examiner noted that it was difficult to estimate the Veteran's METs, as he was very inactive due to other chronic medical problems and severe PTSD.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims folder to a VA cardiologist in order to obtain a medical opinion regarding the severity of the Veteran's service-connected coronary artery disease for the entire pendency of the Veteran's claim (from November 2010 - present) under the appropriate Diagnostic Code (currently DC 7005).

If the VA cardiologist deems it necessary, schedule the Veteran for a VA medical examination to determine the severity of the Veteran's service-connected coronary artery disease for the entire pendency of his claim.

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner must provide an opinion as to the severity of the Veteran's service-connected coronary artery disease throughout the pendency of the Veteran's appeal. If the Veteran has had different levels of severity of his service-connected coronary artery disease at different time periods, those should be noted by the examiner. The examiner is asked to provide a detailed and thorough explanation for how she came to the conclusions of the severity of the Veteran's service-connected coronary artery disease for each appropriate time period, particularly with respect to the METs shown or estimated by the reported activity level if METs cannot be ascertained by clinical testing.

Because the Veteran has previously been noted to be unable to complete clinical METs testing, a factual review of the evidence by the examiner is critical to comply with regulation. 

The examiner is advised that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

The examiner is also advised that by law, the mere statement that the claims folder was reviewed and/or that the examiner has expertise in the subject matter is not adequate to find that the examination is sufficient.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claim. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


